EXHIBIT 10.1

 

AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT

 

This Amendment No. 1 to Stock Purchase Agreement (this “Amendment”), dated as of
August 11, 2003, is entered into between Pilgrim’s Pride Corporation, a Delaware
corporation (“Buyer”), and ConAgra Foods, Inc., a Delaware corporation
(“Seller”).

 

RECITALS:

 

A. Buyer and Seller entered into a Stock Purchase Agreement dated as of June 7,
2003 (the “Agreement”).

 

B. Section 14.2 of the Agreement provides that it may be modified or amended by
an instrument in writing, signed by the party against whom enforcement of such
modification or amendment is sought.

 

C. Buyer and Seller desire to amend the Agreement to permit Buyer to pay cash to
Seller at Closing or thereafter in payment of all or part of that portion of the
Purchase Price that the Agreement provided was to be represented by the
Subordinated Promissory Note, subject to certain limitations.

 

AGREEMENT:

 

In consideration of the promises and mutual agreements contained herein and in
the Agreement, the parties hereto agree as follows:

 

1. Definitions. All capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement.

 

2. Payment of Cash in Lieu of Note Portion. Each of Buyer and Seller agree that,
notwithstanding anything to the contrary in the Agreement, Buyer may, at its
option, (a) pay cash to Seller in lieu of all or part of that portion of the
Purchase Price that the Agreement provided was to be represented by the
Subordinated Promissory Note; provided, however, that if Buyer issues the
Subordinated Promissory Note in payment of a portion of the Purchase Price, the
initial principal amount of such Subordinated Promissory Note must be at least
$100 million, or such lesser amount as may be acceptable in writing to Seller;
and (b) at any time redeem from Seller, in whole or in part, any Subordinated
Promissory Note issued to Seller; provided, however, that without Seller’s prior
written consent, Buyer may not redeem less than 100% of any Subordinated
Promissory Note held by Seller if Seller at the time holds less than, or the
redemption would result in Seller holding less than, $100 million principal
amount of such note, or such lesser amount as may be acceptable in writing to
Seller. All references to $150 million in the Agreement or in the “Optional
Redemption” section of Exhibit 1.1(k) to the Agreement shall be amended to refer
to $100 million.



--------------------------------------------------------------------------------

3. Miscellaneous.

 

3.1. Ratification; Entire Agreement. This Amendment shall not effect any terms
or provisions of the Agreement other than those amended hereby and is only
intended to amend, alter or modify the Agreement as expressly stated herein.
Except as amended hereby, the Agreement remains in effect, enforceable against
each of the parties, and is hereby ratified and acknowledged by each of the
parties. The Agreement, as amended by this Amendment, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supercedes any prior or contemporaneous agreements, whether oral or written,
among the parties with respect to the subject matter hereof. No amendment or
modification of this Amendment shall be effective unless made in writing and
duly executed by the parties hereto.

 

3.2. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be regarded as an original and all of which shall constitute
one and the same instrument.

 

3.3. No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any party under
the Agreement or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

 

3.4. Applicable Law. This Amendment and the legal relations among the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts made and performed in Delaware
(without regard to conflicts of law doctrines).

 

3.5. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns; provided that Section 2(b) shall not be binding upon any holder of the
Subordinated Promissory Note other than Seller and its Affiliates.

 

3.6. Effect of Headings. The headings of the various sections and subsections
herein are inserted merely as a matter of convenience and for reference and
shall not be construed as in any manner defining, limiting, or describing the
scope or intent of the particular sections to which they refer, or as affecting
the meaning or construction of the language in the body of such sections.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

SELLER:

      BUYER:

CONAGRA FOODS, INC.,

a Delaware corporation

     

PILGRIM’S PRIDE CORPORATION,

a Delaware corporation

By:

 

/s/    Dwight J. Goslee

--------------------------------------------------------------------------------

      By:  

/s/    Richard A. Cogdill

--------------------------------------------------------------------------------

Its:

 

Executive Vice President

--------------------------------------------------------------------------------

      Its:  

Executive Vice President, Chief Financial Officer,

Secretary and Treasurer

--------------------------------------------------------------------------------